 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERIT IS HEREBYORDERED that paragraph 1 (a) of the Order herein be,and it hereby is, deleted, and that there be substituted therefor thefollowing :"1.Cease and desist from :"(a) Picketing or causing to be picketed, or threatening to picketMacatee, Inc., where an object thereof is to force or require Macatee,Inc., to recognize or bargain collectively with it where within the pre-ceding 12 months a valid election under Section 9(c) of the Act hasbeenconducted which the Respondent did not win."IT IS FURTHER ORDERED that the notice herein be, and it hereby is,amended by substituting for the paragraph commencing with "Wewill not" and ending with "election of June 24,1959" the following :WE WILL NOT picket or cause to be picketed, or threaten topicket, Macatee, Inc., where an object thereof is to force or requireMacatee, Inc., to recognize or bargain collectively with us wherea valid election which we did not win has been conducted by theNational Labor Relations Board among the employees of Maca-tee, Inc., within the preceding 12 months.CHAIRMAN MCCULLOCH and MEMBER BROWN took no part in the con-sideration of the above Supplemental Decision Granting Motion andModifying Order.Royal Optical Manufacturing Co., Inc.andProduction,Mainte-nance and Service Employees Union,Local3.Case No. 2-CA-7727.January 8, 1969DECISION AND ORDEROn May 8, 1961, Trial Examiner Lee J. Best issued his IntermediateReport in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesalleged in the complaint and recommending that they cease and desisttherefrom and take certain affirmative action as set forth in the Inter-mediate Report attached hereto.The Trial Examiner also found thatRespondent had not engaged in other unfair labor practices whichhad been alleged in the complaint.Thereafter, the General Counselfiled exceptions to the Intermediate Report and a supporting brief.The Respondent did not file any exceptions.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in this135 NLRB No. 10. ROYAL OPTICAL MANUFACTURING CO., INC.65case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the clarification noted below.1.In the absence of exceptions by the Respondent to the Inter-mediate Report, we adopt the Trial Examiner's findings 1 that Re-spondent violated Section 8(a) (1) by interrogating its employeesconcerning their union affiliations and by promising rewards andthreatening reprisals to induce them to abandon membership in theCharging Party, referred to herein as the Union; and also violatedSection 8(a) (5) by concealing preparations to move its plant from,New York to Passaic, New Jersey, by failing to afford the unionrepresentative an opportunity to bargain with respect to the effectof the move upon the working conditions of the employees, by deal-ing individually with the employees in derogation of the bargainingrights of the Union, and by refusing to discuss and negotiate a col-lective-bargaining agreement with the Union.We also adopt the.Trial Examiner's recommendations that the Respondent is obligatedto bargain in good faith with the Union both as to the effects of theplant removal upon the tenure and conditions of employment of itsemployees and as to the negotiation of an agreement covering theiremployment at the Passaic plant.2.The General Counsel has excepted (1) to the Trial Examiner'sfailure to find a violation of Section 8(a) (5) in the transfer of theplant in order to avoid bargaining with the Union; and (2) to hisfailure to find a violation of Section 8(a) (3) in that the transfer ofthe plant caused its employees to leave their employment.As to (1), we agree, in effect, with the Trial Examiner's findingthat the removal of the plant was not motivated solely by the Re-spondent's desire to avoid bargaining but was undertaken in largepart for valid economic reasons. In any event, since our Order willrequire the Respondent to bargain with the Union on all aspects ofemployee rights which were affected by the move, such further groundfor finding a violation of Section 8(a) (5) would not change the scopeof the bargaining Order.'As to (2), the Union had been authorized by Respondent's em-ployees in an appropriate unit to represent them and had won anelection conducted by the New York State Labor Relations Boardon November 7, 1960. Following the election, the Union attemptedto negotiate an agreement with Respondent but was put off by astatement of Respondent's president, Wasserman, that he was tryingto find a more economical location for his plant.Respondent hadlocated a suitable site for its plant in Passaic, signed a lease thereonon December 1, 1960, and physically removed its equipment to the1We note, moreover, that these findings are amply supported by the recordsWe note that the General Counsel has not suggested that the Boardorder Respondentto move its plantback to New York City.634449-62-vol. 135-6 ,66DECISIONSOF NATIONAL LABOR RELATIONS BOARDnew plant on December 3, 1960. At no time did Wasserman informthe Union that it had actually selected a new site or that it intendedto move so quickly: On Friday, December 2, when packing in prep-aration for the move had begun, one of the employees, GuillermoVega, realized that the plant was to be moved outside of New YorkCity and requested an increase in pay.He quit when his request wasrefused.The other employees all reported for work at the Passaicplant on Monday, December 5. On Tuesday, they assembled in agroup and demanded extra compensation to cover the increased trans-portation expenses necessitated by traveling from their homes inNew York to Passaic.Wasserman was unwilling to meet the em-ployees' demands and during that week five of the six employees thenat work quit.Of these, two were rehired in January but the remain-ing four, including Vega, have never returned to work.Based onthese facts, the Trial Examiner concluded that Respondent had notdiscriminatorily discouraged membership in the Union, in violationof Section 8.(a) (3), by moving its plant, but because the other con-current unfair labor practices of Respondent had "created unduehardships and caused its employees to quit work," he neverthelessordered the Respondent to grant, upon their individual applications,full reinstatement to the four employees who left their employmentin the week beginning December 2,1960.It is the contention of the General Counsel that the employees whoquit during that week were constructively discharged, and are entitledto immediate reinstatement with backpay from the date of the dis-,charge, plus reimbursement for the cost of transporting their house-holds to Passaic and additional commutation expenses until their moveto Passaic had been completed.We do not agree that the quits fromDecember 2 through 9 were in fact constructive discharges.We adoptthe Trial Examiner's recommendation that these employees be rein-stated only upon application, because we believe that they were in factunfair labor practice strikers.Attempts of Respondent to deal withthem individually in derogation of the rights of their bargaining repre-sentative, and Respondent's failure to discuss with the Union its planto remove the plant, are causally connected with the employees' leavingtheir work immediately before and after the removal of the plant.Their refusal to work after the plant was moved to Passaic was in pro-test of the Respondent's failure to meet their collective demands andthose of their bargaining representative for the negotiation of anagreement.Accordingly, we find that these employees, by collectivelywithholding their services because of the Respondent's unfair laborpractices, became unfair labor practice strikers and as such are entitledto immediate and full reinstatement only upon their application toreturn to work.'The Respondent is also obligated to dismiss, if neces-8 TheCro88Company,127 NLRB 691, 692. ROYAL OPTICAL MANUFACTURING CO., INC.67,sary, any persons hired to replace them.We shall also order that theRespondent make whole those strikers who are entitled to reinstatementfor any loss of pay they may suffer by reason of the Respondent's re-fusal, if any, to reinstate them, upon request, by payment to each ofthem of a sum of money equal to that which he normally would haveearned as wages during the period beginning 5 days after the date onwhich he applies for reinstatement and terminating on the date of theRespondent's offer of reinstatement, such loss to be computed in themanner set forth in F.W. Woolworth Company,90 NLRB 289.ORDERUpon the entire record in this case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent, Royal Optical Manu-facturing Co., Inc., Passaic, New Jersey, its officers, agents, successors,and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Production, Maintenance and.Service Employees Union, Local 3, or any other labor organization, byinterrogating employees with respect to their union affiliations, promis-ing rewards, threatening reprisals, or in any like manner interferingwith, restraining, or coercing its employes in the exercise of the rightsguaranteed in Section 7 of the Act.(b)Refusing to bargain collectively with Production, Maintenanceand Service Employees Union, Local 3, as the exclusive bargainingrepresentative of all regularly employed production workers, exclud-ing salesmen, bookkeepers, and plant foremen, employed by RoyalOptical Manufacturing Co., Inc., at Passaic, New Jersey.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Production, Mainte-nance and Service Employees Union, Local 3, as the exclusive bargain-ing representative for the aforesaid appropriate unit, and, ifunderstanding is reached, embody such understanding in a writtenagreement.(b)Upon application, offer to Rafael Baquero, Avelino Martinez,Katherine Massenberg, and Guillermo Vega immediate and full rein-statement to their former positions, without prejudice to their seniorityand other rights and privileges of employment, dismissing, if neces-sary, any persons hired to replace them, and make them whole for anyloss of pay, in the manner set forth in the decision above, and forth-with bargain in good faith with the Union as their bargaining repre-sentative with respect to any differential in wages due each of them byreason of Respondent having moved its plant on December 3, 1960, 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithout affording their bargaining representative an opportunity tobargain with respect thereto.(c)Preserve and, upon request, make available to the Board or its,agents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports andall other records necessary to analyze the amounts of backpay due, ifany, and the rights of employment under the terms of this Order.(d)Post at its plant in Passaic, New Jersey, copies of the noticeattached hereto marked "Appendix." 4 Copies of said notice, to be-furnished by the Regional Director for the Second Region, shall,after being duly signed by an authorized representative of RoyalOptical Manufacturing Co., Inc., be posted by Respondent immedi-ately upon receipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by Respondent to insure that such notices are not altered,.defaced, or covered by any other material.(e)Notify the Regional Director for the Second Region, in writ-ing, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith.MEMBER RODGERS took no part in the consideration of the aboveDecision and Order.4 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words-"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in Production, Mainte-nance and Service Employees Union, Local 3, or any other labororganization of our employees, by interrogating them concern-ing their union affiliations, promising rewards or threateningreprisals, or in any like manner interfere with, restrain, or coerceour employees in the exercise of the rights guaranteed in Section7 of the Act.WE WILL, upon request, bargain collectively in good faith with-Production, Maintenance and Service Employees Union, Local 3,as the exclusive representative of all employees in the bargainingunit described below with respect to rates of pay, hours of em-ployment, and other conditions of work, and, if an understanding ROYAL OPTICAL MANUFACTURING CO., INC.69is reached, we will embody such understanding in a signed writ-ten agreement.The bargainingunit is :All production workers regularly employed at our plant inPassaic, New Jersey, excludingsalesmen,bookkeepers, andplant foremen.WE WILL, upon application,offerto Rafael Baquero, AvelinoMartinez, Katherine Massenberg, and Guillermo Vega immedi-ate and full reinstatement to their former or substantially equiva-lent positions, without prejudice to their seniority and formerrights and privileges of employment, dismissing, if necessary,any persons hired to replace them, and make them whole for anyloss of pay suffered by them as a result of our failure to reinstatethem within 5 days after their application, and will forthwithbargain in good faith with their above-named bargaining repre-sentative with respect to any differential in wages thatmaybereasonably due each employee by reason of our removal of theplant to Passaic, New Jersey, on December 3,1960, without afford-ing to their representative an opportunity to bargain with respectthereto.ROYAL OPTICALMANUFACTURINGCO.,INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThisproceeding brought under Section 10(b) of the National Labor Relations Act(29 U.S.C.Sec. 151,et seq.),herein calledthe Act,with all parties represented, washeard before Lee J. Best, the duly designated Trial Examiner,in New York City,New York,on March 16,17, and 20,1961,upon a complaint issued by the GeneralCounsel of the National Labor Relations Board and answer filed theretoby RoyalOptical Manufacturing Co., Inc.,herein called the Respondent or Respondent Com-pany.The principal issues raised in the complaint,as amended,and litigated at thehearing are, as follows:(1)Whether the Respondent,in October or November 1960,interfered with, re-strained,or coerced its employees in the exercise of the rights guaranteed in Section 7of the Act by interrogating them concerning their organizational activities,and promis-ing wage increases,hospitalization,and other benefits if they would refrain fromassisting,supporting,or remaining members of the Union.(2)Whetherthe Respondent on and afterOctober25, 1960,refused to bargaincollectively in good faith with the Union as exclusive bargaining representative of itsemployees in the appropriate unit.(3)Whether the Respondent on and after December 3, 1960,discriminated inregard to terms and conditions of employment to discourage membership in a labororganization by moving its plant to Passaic,New Jersey,thereby adversely affectingthe time, convenience,and expense of employees in reportingfor work,and con-structively discharging Guillermo Vega,IsraelOrtiz,Jose Ortiz,Rafael Baquero,Katherine Massenberg,and Avelino Martinez.Upon the entire record in the case, and from my observation of the witnesses, Imake the following: 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS AND CONCLUSIONS1.BUSINESS OF RESPONDENTRoyal Optical Manufacturing Co., Inc., is a corporation duly organized and exist-ing under the laws of the State of New York, having its principal office and placeof business prior to December 1960 at 16 West 22d Street in New York City, NewYork (herein called the New York plant), and since that time at 100 DaytonAvenue, Passaic, New Jersey (herein called the New Jersey plant), at both of whichplants it has continuously engaged in the fabrication, assembly, sale, and distributionof eyeglass frames and related products.During the calendar year 1960, which is arepresentative period of annual operations, Respondent Company in due courseand conduct of its business manufactured, sold, and distributed products valued inexcess of $140,000 of which more than $120,000 in value were shipped from itsNew York plant in interstate commerce to customers throughout the United Statesof America outside the State of New York. It is conceded, therefore, and I find thatRespondent is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act. Since February 1, 1960, and at all times thereafter,RobertWasserman has been and now is president and general manager of thecorporation.II. THE LABOR ORGANIZATION INVOLVEDProduction,Maintenanceand Service Employees Union, Local 3, is a labor organi-zation within the meaning of Section 2(5) of the Act, existing in whole or part forthe purpose of representing employees in dealing with employers concerning griev-ances, labor disputes, wages, rates of pay, hours of employment, and conditions ofwork.At all times pertinent to this case, Alfred Cavallaro was and now is presidentof the Union.III. THE UNFAIR LABOR PRACTICESA. Pertinent factsIn January 1960 Robert Wasserman acquired the controlling interest in RoyalOptical Manufacturing Co., Inc., by purchasing two-thirds of the outstanding capitalstock from Rudolph Basso and Irene Macnow, and thereupon became president andgeneral manager of the corporation.Lucien Pallant retained a one-third in thebusiness,and continued his association in the enterprise as vice president and gen-eral sales manager. Irene Macnow continued her employment as bookkeeper andoffice assistant.At that time the Respondent held a lease expiring on January 31,1961, under which it occupied approximately 1,600 square feet on the eighth floorof a loft building at 16 West 22d Street in New York City, consisting of two roomsseparated by the intervening office of another tenant.The basic rent was $247.50per month plus extra charges for jointly used toilet facilities, electric and waterutilities,and parking and watchman services. In addition to Federal taxes, theRespondent was also required to pay an occupancy tax, gross sales tax, gross profitstax, and income tax to the State of New York. For the fiscal year ending July 1960,the Respondent suffered a loss in operations of approximately $25,000.President Robert Wasserman was and still is a resident of Clifton, New Jersey,and had frequently expressed the desire to move Respondent's plant across theHudson River into that State. Shortly after acquiring control of the business, heannounced to his associates the intention of ultimately moving the plant to a moreeconomical and convenient location, but hesitated to do so prior to expiration of theexisting lease.Discussions about moving were revived from time to time,first onFebruary 22, 1960, when elevator service was suspended on the Washington Birth-day holiday and required employees to climb eight flights of stairs to report forwork; and again in July or August 1960 when the New York Fire Department re-quired Respondent at considerable expense to remedy certain violations of the fireprotection codeon its premises.Several robberieswere alsoperpetrated withinthe building occupied by Respondent, although its own premises were not involved"therein.During these summer months President Wasserman initiated efforts toobtain a more desirable location by answering newspaper advertisements offeringrental space at Bonny Dell Farms and Van Herwide in the vicinity of Rutherford,New Jersey. In that respect he also consulted at least two real estate agencies andAttorney E. Gustave Greenwald at Passaic, New Jersey, but found no satisfactorylocation at that time.Tn October 1960 President Wasserman inspected a vacant two-story building ofBotany Industries, Inc., at 100 Dayton Avenue, Passaic, New Jersey, previouslyoccupied by a hospital, and was told by the custodian to negotiate with Frank G.Binswanger, Inc. (rental agent), in Philadelphia, Pennsylvania.Thereupon, he ROYAL OPTICAL MANUFACTURING CO., INC.71called the Binswanger Agency and discussed the possibilities of removing partitionsand renting the ground floor thereof.Binswanger deferred the matter until theowner could be consulted, and in the early part of November proposed to removethe partitions and enter into a 2-year lease.Thereupon, the Respondent posted aconfirming letter on November 10, 1960, enclosed deposit check for $200, andinstructedBinswangerto close the deal through Attorney E. Gustave Greenwald,625 Main Avenue, Passaic, New Jersey.The Binswanger Agency submitted copies,of a written lease agreement on November 17, 1960, for a term of 2 years fromDecember 1, 1960, at $2,700 per annum covering a net monthly rental of $200 plusestimated electric utility charges of $25 per month, subject to final meter readings.Respondent returned the signedlease toBinswanger on November 23, 1960; and onNovember 30, 1960, Frank G. Binswanger, Inc., as agent for Botany Industries, Inc.,completed the transaction by returning a fully signed copy of the lease to the Re-spondent, effective December 1, 1960.Thereupon, Respondent moved its plantfrom 16 West 22d Street, New York City, to 100 Dayton Avenue, Passaic, NewJersey, on December 3, 1960.Meanwhile, on or about October 13, 1960, all production employees of theRespondentconsistingof Rafael Baquero, Avelino Martinez, Katherine Massenberg,IsraelOrtiz,JoseOrtiz,Maximo F. Ortiz, and Guillermo Vega, signed unioncards authorizing Local 3 to represent them in negotiating all agreements as tohours, wages, andother employment conditions.The Union filed a representationpetition with the New York State Labor Relations Board (herein called the StateBoard) on October 17, 1960. Informal hearings were conducted thereon by anexaminerof the State Board on October 21 and 25, 1960; and the Respondent signedan agreement for consentelection on October 27, 1960.Pursuant thereto an elec-tionwas held by the State Board on November 7, 1960, as a result of which theUnion was unanimously elected as bargaining representative and duly certified as.such on November 18, 1960.The Appropriate UnitBy reason of the aforesaid representation election and certification by the NewYork State Labor Relations Board, I find that Production, Maintenance and ServiceEmployees Union, Local 3, is and has been at all times since November 7, 1960, theexclusive bargaining representativewithin the meaning of Section 9(b) of theNational Labor Relations Act of Respondent's employees in the appropriate unitconsisting of: All regularly employed production workers, but excluding salesmen,bookkeepers and plant foremen employed by Royal Optical Manufacturing Co., Inc.,atWest 22d Street, New York City (now Passaic, New Jersey).'B. Interference, restraint, and coercionSeveral witnesses for the General Counsel (Robert A. Baquero, Rafael Baquero,Katherine Massenberg, Avelino Martinez, and Guillermo Vega) credibly testified insubstance that preceding the election of November 7, 1960, President Wasserman ontwo separate occasions assembled his employees in the plant and importuned themto abandon the Union by promising them an increase in wages plus hospitalizationinsurance benefits without the expense of paying union dues and fees.At the sametime he inquired of the group, and interrogated certain individuals within the group,whether and why they wanted a union to represent them.Robert A. Baquero, shop foreman from 1954 until resignation on March 10, 1961,credibly testified in substance also that President Wasserman requested him to talkto the employees, to persuade them not to join the Union, and to find out who wastrying to bring the Union in.Rafael Baquero (employee) credibly testified in substance also that ForemanRobert A. Baquero (his brother) talked to him and other employees during thelunch hour in the shop; said that "if the Union comes in things are going to be toughon you, you will be wasting money on dues"; and "when business gets slow you willbe the first to be laid off"; that President Wasserman was willing to give themhospitalization benefits and an increase in pay, but did not want a union; and thatPresidentWasserman himself on one occasion told him that he knew who was tryingto bring in the Union, and suggested getting rid of Guillermo Vega.KatherineMassenberg (shipping clerk) credibly testified- in substance also thatForeman Robert A. Baauero talked to her about the Union on at least two occasions,saying that President Wasserman had been urging him to talk to the employees about' I further find under the circumstances of this case that removal of Respondent's plantto Passaic, New Jersey, did not alter or revoke the Union's representation status 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDit; that he was "worried about us"; that "we did not need the Union, and would bebetter off without thatextra expense."C. Refusal tobargainFollowing the representation election, President Robert Wassermanwent to theunionofficeon orabout November 9, 1960, to confer with President Alfred Cavallaro.At thatmeetingCavallaro proposed (1) an overallwage increaseof $5 per week;(2) hospitalization benefits for all employees and their families; (3) seven paidholidays each year; (4) 2 weeks'vacationannually for workers employedmore than3 years; and (5) 2 days'leave of absence for sicknesseach year.Wasserman repliedthat Respondent could not affordit,mentionedthe fact that he was trying to finda more economical location for his plant, and insisted on postponing furthernegotiationsuntil he consulted his lawyer and accountant.Cavallaro indicated thathe would assist Respondent in finding a new location for the plant.Thereafter, onor about November 14, 1960, the Union submitted a complete proposal in writingfor a 3-year contract in which the union demands for a wage increase were reducedto $4 per week, hospitalization benefits limited to individual members, and leave ofabsence for sickness omitted.The Respondentmade noreply thereto.Thereafter,on November 22, 1960, President Cavallaro went to Respondent's office at 16 West22d Street, New York City, and inquired whether Wasserman was ready to signthe contract.Thereupon, President Wasserman instructed his accountant (RichardA. Agisin) to show Cavallaro a financial statement of his business.The book-keeper (Irene Macnow) was present in the office and observed them examining thebooks and records.Then Cavallaro and Wasserman went outside into the hallwayfor a more private conversation. In the hallway Cavallaro insisted that Respondentsignthe contract, but President Wasserman again postponednegotiationsfor fur-ther consideration of the union demands, but made no counterproposals, and did notinform the Union that Respondent was preparing to sign a lease with the BinswangerAgency for a new location for the plant in Passaic, New Jersey.This lease wasactually signed and returned to Binswanger on the next day, November 23, 1960.Having thereafter completed the new lease transaction on November 30, 1960, theRespondent moved its plant without affording the Union any opportunity to consideror bargain with respect to the effect thereof upon employees.Respondent's nextcontact with the Union occurred on December 5, 1960, when President Cavallarocalled by telephoneto againinquire whether President Robert Wasserman had yetmade up his mind to sign the contract. Thereupon, Wasserman told the Union thatthe plant had been moved, that everything was in turmoil, and that Respondent wasat that time in no position to consider the matter.Cavallaro replied: "We can getover to New Jersey and get you. If you don'tsign,we are going to turn you over totheNational Labor Relations Board."The Union, thereafter, filed a charge onDecember 15, 1960, and Respondent has made no subsequent offers to negotiate an,agreement.D. Discrimination against employeesRespondent received a fully executed lease from Frank G. Binswanger,Inc., agentfor Botany Industries,Inc., on or about Thursday,December 1, 1960.On Friday,December 2, 1960,the Respondent began packing and moving operations, and onSaturday,December 3, 1960,completelymoved its plant to the new location.Employees worked overtime to accomplish this feat.Perceiving that a move wastaking place, Guillermo Vega(employee)requested an increase in pay, and uponRespondent's refusal,quit his job on Friday,December 2, 1960.All other employeesreported for work at the new plant on Monday,December 5, 1960.On the next-day (Tuesday),however,they assembled in a group at the timeclock, and demandedextra compensation to cover increased transportation expenses in reporting to workfrom their homes in NewYork City.PresidentWasserman tried to make arrange-ments for a car pool,and offered to furnish gasoline and pay toll charges across theHudson River on a monthly basis, but this plan was not satisfactory to the em-ployees.He made a separate offer to pay Katherine Massenberg extra compensa-tion of $3 per week to continue at work,but she refused to accept it.Upon failureto reach any agreement with the Respondent for increased compensation,all em-ployees in the bargaining unit, except Maximo F.Ortiz. quitworkduring the weekending December 9, 1960.Of these,Israel Ortiz was rehired on January 13, 1961, atan increase in wages of approximately$8 per week.Jose Ortiz was rehired onJanuary 18, 1961,at an increase of approximately$3 per week.Rafael Baquero,Avelino Martinez,Katherine Massenberg, and Guillermo Vega have never returnedto work. ROYAL OPTICAL MANUFACTURING CO., INC.73Concluding FindingsHaving credited the testimony of witnesses for the General Counsel (Robert A.Baquero, Rafael Baquero, Katherine Massenberg, Avelino Martinez, and GuillermoVega), I find that pending the representation election of November 7, 1960, Presi-dent Robert Wasserman assembled Respondent's employees on two occasions duringworking hours in the plant, interrogated them collectively and individually withrespect to their union activities, and offered them an increase in wages plus hospitali-zation benefits if they would abandon the Union.At the behest of Wasserman,Shop Foreman Robert A. Baquero concurrently therewith talked to employees inthe plant, telling them that the Respondent was willing to give them hospitalizationbenefits and an increasein wages,but did not want a union, and that they wouldbe better off without one. I find, therefore, that Respondent in and after October1960 by promises of reward and threats of reprisal interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 of the Act.From a preponderance of the evidence it is clear, and I find that Respondent atall timeson and after November 9, 1960, by pleas of financial hardship deliberatelypostponed and thwarted negotiations with the Union as bargaining representative ofitsemployees, and by concealing preparations to move its plant to New Jerseyfailed and refused to afford the Union an opportunity to bargain with respect to theeffect it would have on the working conditions of the employees involved.Whenremoval of the plant was completed, Respondent dealt directly and individuallywith its employees with respect to their demands for increased compensation inflagrant derogation of their exclusive bargaining representative concerning mattersproperly the subject of collective bargaining; and on December 5, 1960, refused tofurther negotiate with the Union concerning a collective-bargaining agreement. Ifind, therefore, that Respondent at all times on and after November 9, 1960, refusedto bargain in good faith with Production, Maintenance and Service EmployeesUnion, Local 3, as the duly designated, certified, and exclusive representative of itsemployees in the appropriate unit with respect to wages, hours, and other termsand conditions of employment or the negotiation of an agreement with respectthereto.By reason of expressed intentions by the Respondent prior to advent of theUnion, and the patent advantages and desirability of obtaining a more economicaland suitable location for its plant, I am not convinced that the removal on Decem-ber 3, 1960, was motivated by discrimination in regard to hire or tenure of employ-ment or any term or condition of employment to discourage membership in a labororganization in violation of Section 8(a)(3) of the Act. I am convinced, how-ever, that other concurrent unfair labor practices of the Respondent, found herein,created undue hardships and caused its employees to quit work. By reason thereofa proper remedy will be provided.2IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe conduct of Respondent set forth in section III, above, occurring in connec-tion with the activties of the Respondent described in section I, above, has a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tends to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent interfered with, restrained, or coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of the Act, and refusedto bargain in good faith with their exclusive bargaining representative with respectto wages, hours, and other terms and conditions of employment and the negotiationof an agreement with respect thereto, it will be recommended that Respondent ceaseand desist from such unfair labor practices, and take certain affirmative action de-signed to effectuate the policies of the Act.Finding that Respondent imposed undue hardship upon its employees by movingits plant without notice to or affording their bargaining representative an opportunityto bargain with respect to the effect upon working conditions, I shall recommendthat Respondent, upon individual application, offer to those employees, who havenot already returned to work, immediate and full reinstatement to their former orequivalent positions,without prejudice to their seniority and other rights andprivileges of employment, dismissing, if necessary, any persons since hired to replacethem, and forthwith bargain in igood faith with the Union as bargaining representa-2 SeeBrown Truck and Trailer Manufacturing Company, Inc, at al,106 NLRB 999 ;Jack Lewis,at al , d/b/a California Footwear Company,114 NLRB 765. 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDfive for all employees in the unit herein found to be appropriate with respect towages, hours, and other terms and conditions of work, including any differential in.wages caused by Respondent moving its plant on December 3, 1960,without af-fording said Union an opportunity to bargain with respect to its effect upon theworking conditions of such employees.Upon the basis of the foregoing findings of fact,and upon the entire record in,the case,I make the following:CONCLUSIONS OF LAW1.Production,Maintenance and Service Employees Union,Local 3,isa labor-organization within the meaning of Section 2(5) of the Act.2.All regularly employed production workers, excluding salesmen,bookkeepers,and plant foremen,employed by Royal Optical Manufacturing Co., Inc., at Passaic,New Jersey,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(c) of the Act.3.At all times since November 7, 1960,the aforesaid Union has been and now is.the duly designated and exclusive bargaining representative of all employees in theaforesaid appropriate unit within the meaning of Section 9(a) of the Act.4.By interrogating its employees concerning their union affiliations,promising re-wards and threatening reprisals to induce them to abandon membership in theUnion,the Respondent interfered with,restrained,and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act, thereby discouraging mem-bership in a labor organization in violation of Section 8(a)(1) of the Act.5.By postponing negotiations, concealing preparations to move its plant to Pas-saic,New Jersey,not affording an opportunity for their bargaining representativeto bargain with respect to the effect thereof upon working conditions of its em-ployees, thereafter dealing directly and individually with such employees in deroga-tion of their bargaining representative with respect to subjects of collective bargain-ing, and refusing to discuss and negotiate a collective-bargaining agreement, theRespondent refused to bargain collectively within the meaning of Section 8(a)(5)and (1)of the Act.6.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]'Comptometer CorporationandInternational Union of Electrical,Radio and Machine Workers, AFL-CIO,Local 1198, Petitioner.Case No. 13-RC-1095. January 8, 1962SECOND SUPPLEMENTAL DECISION AND ORDEROn September 20, 1950, the Board issued a Supplemental Decision-and Certification of Representatives in the above-entitled proceeding,in which the Petitioner was certified as the bargaining representativeof the production and maintenance employees at the Employer's plantlocated at 1735 N. Paulina Street, Chicago, Illinois.On April 25,1961, the International Union of Electrical, Radio and Machine Work-ers,AFL-CIO, and its Local 1198, filed a motion to amend certifica-tion to provide for inclusion in the certified unit of the productionand maintenance employees at the Employer's 5600 Jarvis Avenueplant in Niles, Illinois.The Petitioner contended, generally, that-commencing in 1960, certain of the Employer's operations were trans-ferred from the Chicago plant to the Niles project, and that the Nilesoperation constituted an accretion to the unit represented by it. Inresponse thereto, the Employer filed a statement of its position in135 NLRB No. 15.